IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-14-00373-CR

                            IN RE JUSTIN L. VENEGAS


                                 Original Proceeding



                           MEMORANDUM OPINION


       Justin L. Venegas filed an application for writ of mandamus or of prohibition

against certain members of the State of Texas Board of Pardons and Paroles. We have

no jurisdiction over any member of the Board of Pardons and Paroles; and we see

nothing in Venegas’s application which would require us to issue a writ to enforce our

jurisdiction.   See TEX. GOV’T CODE ANN. § 22.221 (West 2004).

       Accordingly, we dismiss the application.




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed January 8, 2015
Do not publish
[OT06]




In re Venegas                                 Page 2